DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/21/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 15 and 20,
	Wu teaches a method of transmitting a physical broadcast channel (PBCH) by a transmitting device in a wireless communication system, the method comprising:
 	mapping information within the PBCH to bit positions of a Polar code of size N=512, based on a Polar sequence; (para [0045]).
 	encoding the information based on the Polar code; and
 	transmitting the PBCH including the information,
 	wherein the information includes half-frame information and synchronization signal and PBCH block (SSB) index information, (para [0033]).
 	wherein the half-frame information is 1 bit and is mapped to a bit position 247 among bit positions 0 to 511 of the Polar code, and (para [0033]).
  	The prior art of record do not teach “the SSB index information is 3 bits and is mapped to bit positions 253, 254, and 255 of the Polar code”.
 	determining the at least two beamforming directions based on the performance metric associated with each receiver;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OMER S MIAN/Primary Examiner, Art Unit 2461